Per Curiam.
This is a motion to dismiss an appeal from an order confirming a judicial sale, for the reason that the appeal is without merit and frivolous. No defense was made to. the foreclosure of the mortgage and no objections were made to the appraisement before the sale, but objections were thereafter filed to the confirmation. A number of affidavits were used at the hearing, but none of them have been preserved in a bill of exceptions. Six objections are made to the confirmation. The first, second, third and fifth are to the appraisal, and Avere waived by reason’ of not being filed before the sale. The fourth objection is that the. notice was published in a paper dated July 24, and the paper was not placed in the mail until July 27. The sixth objection is that the sheriff had not taken or received, at the time of the sale, the cash for which the land was sold. There is no proof of either of these facts in the record.
The motion to dismiss the appeal is
Sustained.